            Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 1 of 29



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
_________________________________________
                                           )
MAURICE SMITH, JEAN PAUL                   )
BRICAULT JR, and JOSE TORRES               )
ROSADO, on behalf of themselves and        )    JURY DEMANDED
all others similarly situated,             )
                                           )    Civil Action No.
                      Plaintiffs,          )
                                           )
v.                                         )
                                           )
CRST EXPEDITED, INC. and CRST              )
INTERNATIONAL, INC.,                       )
                                           )
                      Defendants.          )
_________________________________________ )

                   CLASS AND COLLECTIVE ACTION COMPLAINT

I.     INTRODUCTION

       1.       This is an action brought on behalf of individuals who have worked for

Defendants CRST Expedited, Inc. and CRST International, Inc. as drivers and have

suffered from the unlawful practices described herein.

       2.       First, Defendants have imposed an unenforceable non-competition

provision on drivers and have enforced their non-competition provision against drivers

in contravention of the non-competition provision’s own terms, in violation of the Iowa

Consumer Frauds Act, Iowa Code § 714H, and the common law of Iowa and/or the

several states.

       3.       Second, drivers not been paid all wages that they are owed and have had

unlawful deductions taken from their pay, in violation of the federal Fair Labor

Standards Act (FLSA).

                                             1
           Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 2 of 29



      4.       Third, drivers have been required to attend several days of orientation for

which they have not been paid, in violation of the FLSA and the Iowa wage laws.

      5.       Named Plaintiffs Maurice Smith, Jean Paul Bricault Jr, and Jose Torres

Rosado bring this action on behalf of themselves and all other similarly situated

individuals and seeks an injunction, declaratory relief, and monetary damages

(including all available compensatory damages, and liquidated, multiple, and/or

punitive damages and any other relief available) relating to CRST’s unlawful

enforcement of the non-competition provision and recovery of all unpaid wages and

unlawful deductions. Plaintiffs also seek liquidated damages, interest, costs and

attorneys’ fees under the FLSA and the Iowa wage laws, as well as all other relief to

which they are entitled.

      II.      PARTIES

      6.       Plaintiff Maurice Smith is an adult resident of Lithonia, Georgia. He

worked as a truck driver for Defendants from approximately March 2015 until August

2015. He is an “employee” of Defendants within the meaning of the FLSA and the Iowa

wage laws.

      7.       Plaintiff Jean Paul Bricault Jr is an adult resident of Worcester,

Massachusetts. He worked as a truck driver for Defendants from approximately June

2014 to August 2014. He is an “employee” of Defendants within the meaning of the

FLSA and the Iowa wage laws.

      8.       Plaintiff Jose Torres Rosado is an adult resident of Allentown,

Pennsylvania. He worked as a truck driver for Defendants from approximately April



                                              2
            Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 3 of 29



2019 until May 2019. He is an “employee” of Defendants within the meaning of the

FLSA and the Iowa wage laws.

       9.       The above-named Plaintiffs bring this action on behalf of themselves and

all others similarly situated, namely all other individuals who have worked as drivers

for Defendants and have been subject to Defendants’ unlawful enforcement of the non-

competition provision and/or have not received all wages to which they are entitled, as

described below.

       10.      For the claims relating to Defendants’ unlawful enforcement of the non-

competition provision, Plaintiffs bring this action on behalf of all similarly situated

individuals pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil

Procedure. The proposed class for these claims meets the requirements of Rule 23 of the

Federal Rules of Civil Procedure for class certification.

       11.      For the FLSA claims, Plaintiffs bring this action on behalf of all similarly

situated individuals who may “opt in” to this action pursuant to the FLSA, 29 U.S.C. §

216(b). The claims under the FLSA meet the requirements for collective action

certification set forth in 29 U.S.C. § 216(b).

       12.      The Plaintiffs and all others similarly situated are individually covered by

the FLSA because they engaged in commerce or in the production of goods for

commerce.

       13.      Pursuant to 29 U.S.C. § 216(b), Named Plaintiff Jose Torres Rosado

consents to sue as a plaintiff under the Fair Labor Standards Act. His consent to sue

form is attached hereto as Exhibit 1.



                                                 3
         Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 4 of 29



       14.    For the Iowa wage law claims, Plaintiffs bring this action on behalf of all

similarly situated individuals pursuant to Rule 23 of the Federal Rules of Civil

Procedure. The proposed class for these claims meets the requirements of Rule 23 of the

Federal Rules of Civil Procedure for class certification.

       15.    Defendant CRST Expedited, Inc. is an Iowa corporation that employs

individuals (including the Named Plaintiffs) as drivers. Defendant CRST Expedited,

Inc. has revenues in excess of $500,000 per year and has employed two or more persons,

including the Named Plaintiffs, who handled and worked on materials which had been

moved in interstate commerce. Defendant CRST Expedited, Inc. is an “employer” of the

Named Plaintiffs and other similarly situated drivers within the meaning of the FLSA

and the Iowa wage laws.

       16.    Defendant CRST International, Inc. is an Iowa corporation that employs

individuals (including the Named Plaintiffs) as drivers. Defendant CRST International,

Inc. has revenues in excess of $500,000 per year and has employed two or more persons,

including the Named Plaintiffs, who handled and worked on materials which had been

moved in interstate commerce. The Defendant CRST International, Inc. is an

“employer” of the Named Plaintiffs and other similarly situated drivers within the

meaning of the FLSA and the Iowa wage laws.

III.   JURISDICTION AND VENUE

       17.    Jurisdiction is proper in this Court under 28 U.S.C. § 1331 because this

case arises under the laws of the United States. Specifically, this action arises under the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq.



                                             4
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 5 of 29



      18.    Plaintiff requests that this Court exercise supplemental jurisdiction over

their claims under the common law and the Iowa consumer fraud and wage laws

pursuant to 28 U.S.C. § 1367.

      19.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Defendants

reside in the Commonwealth of Massachusetts for venue purposes and/or are subject to

the Court’s personal jurisdiction in that they have substantial contacts with and

conducts business in the Commonwealth of Massachusetts.

IV.   FACTS

      A.     Facts relating to Defendants’ corporate structure

      20.    CRST Expedited Inc. and CRST International, Inc. are “brother/sister”

companies that are owned by a holding company called Admiralty Holdings.

      21.    CRST International, Inc. is a “shared services company,” which provides

management services to other CRST companies, including CRST Expedited, Inc.

      22.    CRST International, Inc. provides management oversight, legal,

accounting, treasury, risk management, human resources, and safety oversight services

to CRST Expedited, Inc.

      23.    CRST International, Inc. is involved in decisionmaking relating to wage

payment policies and payroll as to drivers for CRST Expedited, Inc.

      24.    CRST International, Inc. is involved in decisionmaking relating to the

amounts charged to CRST Expedited, Inc. drivers for driver training, transportation,

lodging, and other expenses and relating to debt collection.




                                            5
         Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 6 of 29



       25.    CRST International, Inc.’s collections department handles debt collection

for CRST Expedited, Inc.

       B.     Facts relating to Defendants’ unlawful non-competition provision.

       26.    CRST recruits a steady supply of team drivers to fuel its expedited

transportation services by means of its Driver Training Program, whereby CRST offers

to pay for an individual to obtain a commercial driver’s license (“CDL”) in exchange for

driving for CRST for ten months.

       27.    CRST recruiters aggressively recruit new drivers using techniques

designed to commit applicants to participation in the Driver Training Program; for

example, recruiters book one-way Greyhound bus tickets or arrange other

transportation for applicants to attend the first phase of training (“Phase 1” or “truck

driving school”) – sometimes after a single conversation with the applicant about the

program.

       28.    Maurice Smith took a Greyhound bus, booked by his recruiter, from

Salisbury, Maryland to Cedar Rapids, Iowa to start Phase 1 of CRST’s Driver Training

Program.

       29.    Jean Paul Bricault Jr took a Greyhound bus, booked by his recruiter, from

Sturbridge, Massachusetts to Cedar Rapids, Iowa to start Phase 1 of CRST’s Driver

Training Program.

       30.    Jose Torres Rosado took a Greyhound bus, booked by his recruiter, from

Providence, Rhode Island to Denver, Colorado to start Phase 1 of CRST’s Driver

Graining Program at Careers Worldwide in Keenesburg, Colorado.



                                             6
          Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 7 of 29



        31.   Upon arrival at truck driving school, drivers are required to sign a Pre-

Employment Driver Training Agreement. See Exhibit 2.

        32.   Mr. Smith was presented with the Pre-Employment Driver Training

Agreement and given between five and ten minutes to read and sign the Agreement as

part of a large group of approximately 50 people upon his arrival in Cedar Rapids,

Iowa.

        33.   Immediately after arriving in Cedar Rapids, Mr. Bricault was taken to a

classroom with between 40 and 50 other people to sign a stack of paperwork, including

the Pre-Employment Driver Training Agreement.

        34.   Mr. Torres Rosado remembers being presented with paperwork to sign

upon his arrival at Careers Worldwide, but he did not know what the paperwork was

because it was entirely in English.

        35.   Mr. Torres Rosado asked if the paperwork was available in Spanish and

was told that all documents needed to be in English.

        36.   The Pre-Employment Driver Training Agreement governs the terms and

conditions of the DTP until a Driver Employment Contract is executed, “at which time

the terms and conditions of the Driver Employment Contract will govern the DTP.”

        37.   The Pre-Employment Driver Training Agreement is an adhesion contract

which is drafted by Defendants and presented to drivers on a take-it-or-leave it basis,

with no opportunity to negotiate its terms.

        38.   The Pre-Employment Driver Training Agreement provides that, if the

driver “withdraws from the [Driver Training Program] or orientation prior to



                                              7
         Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 8 of 29



commencing Phase 3, then Student will owe and must pay to CRST the entire amount of

CRST’s advances,” which, according to the contract, “will equal or exceed the sum of

$2,000.” Exhibit 2, ¶¶ 12.a, 12.b.

       39.    The Pre-Employment Driver Training Agreement imposes a non-

competition provision of an indefinite term on drivers; indeed, the provision has no

time restriction and may never end.

       40.    Specifically, the provision states: “unless and until Student has repaid all

amounts owed under this Agreement, Student will neither seek nor accept any work, as

an employee, independent contractor, or otherwise, from any motor carrier other than

CRST.” Exhibit 2, ¶ 11.b.

       41.    The provision goes on to state: “Students shall provide CRST with tax

returns and other information requested by CRST from time to time to certify that

Student is in compliance with this covenant.” Id.

       42.    Although the Pre-Employment Driver Training Agreement describes

other material terms of the Driver Employment Contract, which students will be

required to sign, it does not disclose the fact that the Driver Employment Contract

contains a non-competition provision.

       43.    The Pre-Employment Driver Training Agreement does not disclose the

fact that the Driver Employment Contract contains a forum-selection clause.

       44.    Drivers are first presented with and required to sign the Driver

Employment Contract on the last day of truck-driving school or shortly after (during

Phase 2 orientation).



                                             8
         Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 9 of 29



       45.    In all states other than California and Oklahoma, Defendants’ Driver

Employment Contract contains a “Non-Competition Restrictive Covenant.” Driver

Employment Contract, attached as Exhibit 3, ¶ 5.

       46.      The provision prohibits drivers from “directly or indirectly provid[ing]

truck driving services to any CRST Competitor within the continental United States of

America.” Id.

       47.    By the terms of the contract, this non-competition provision is in effect for

the length of the ten-month term of employment, unless the driver pays off the full

amount of the debt before the term is over. Id., ¶¶ 3, 5.b.

       48.    The non-competition provision of the Driver Employment Contract is not

disclosed to drivers until they have already completed truck-driving school and

incurred at least $6,500 in debt to Defendants.

       49.    The Driver Employment Contract is an adhesion contract which is drafted

by Defendants and presented to drivers on a take-it-or-leave it basis, with no

opportunity to negotiate its terms.

       50.    If drivers do not sign the Driver Employment Contract, then they

immediately owe Defendants at least $2,000.

       51.    If drivers do not sign the Driver Employment Contract, then, pursuant to

the terms of the Pre-employment Driver Training Agreement, they are barred for life

from driving for another carrier unless they pay off their debt in full to Defendants.

       52.    If drivers do not sign the Driver Employment Contract, then they are

required to arrange and pay for their own transportation to return home.



                                             9
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 10 of 29



       53.    If Mr. Bricault had chosen not to sign the Driver Employment Contract, he

would have been stranded in Cedar Rapids, Iowa, because he did not have any funds

with which to purchase a ticket to return to Massachusetts.

       54.    Defendants seek to enforce the non-competition provision and block

drivers from obtaining employment at other trucking companies in several ways.

       55.    First, for example, Defendants aggressively litigate against trucking

companies that hire drivers who Defendants claim are still under contract with CRST.

It has filed four such cases in the United States District Court for the Northern District

of Iowa in the past four years. CRST Expedited, Inc. v. TransAm Trucking, Inc., N.D. Iowa

Civil Action No. 1:16-cv-00052; CRST Expedited, Inc. v. Knight Transportation, Inc., N.D.

Iowa Civil Action No. 1:17-cv-00024; CRST Expedited, Inc. v. Swift Transportation Co. of

Arizona, LLC, N.D. Iowa Civil Action No. 1:17-cv-00025; CRST Expedited, Inc. v. J.B. Hunt

Transportation, Inc., N.D. Iowa Civil Action No. 1:17-cv-00026. These cases have alleged

that the other trucking companies have caused CRST drivers to breach the non-

competition provisions of their contracts, and CRST has sought, inter alia, entry of a

permanent injunction preventing the companies from hiring drivers under contract

with CRST. Id. (Dkt. Nos. 1 (Complaint)).

       56.    Second, when a potential employer contacts Defendants, Defendants

inform the employer by letter that the driver is still under contract with CRST, resulting

in the potential employer not hiring the driver.




                                             10
         Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 11 of 29



       57.    These letters state that the individual is “currently under a contract with

CRST” and state that “CRST is not releasing this driver from his or her contractual

commitment.” Exhibit 4, letter from CRST to potential employer.

       58.    The letters further suggest that the company may be subject to legal action

by CRST if they hire drivers subject to CRST’s non-competition provision. Id.

       59.    Specifically, the letters reference a 2006 preliminary injunction obtained by

CRST against J.B. Hunt:

       In February 2006, the United States District Court for the Western District of
       Oklahoma held that CRST’s contracts with its newly trained drivers are valid
       and enforceable and justified a preliminary injunction that prohibited J. B. Hunt
       from hiring any CRST contract driver to begin work before the expiration of the
       driver’s contract term. We hope to avoid any dispute of this sort with
       your company.

See Exhibit 5, Preliminary Injunction.

       60.    The 2006 preliminary injunction enjoins J.B. Hunt from attempting to hire

employ CRST drivers on a date that is prior to the “termination of a contractual term of

employment with CRST.” The order defines “Contractual term of employment” to

mean “a period of employment specified in a written agreement between the driver and

CRST.”

       61.    Third, Defendants place information on drivers’ employment history

reports (called “DAC reports”), which are requested by prospective employers in the

trucking industry before they hire drivers, indicating that the drivers are still under

contract with CRST, which prevents them from being hired by other trucking

companies.




                                            11
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 12 of 29



       62.    These are some of the examples of ways in which Defendants aggressively

enforce the non-competition provision.

       63.    Defendants have routinely sought to enforce the non-competition

provision in the Driver Employment Contract against drivers in contravention of that

provision’s own terms.

       64.    The provision states that it remains in effect for the “Term,” which is

defined in the contract as the ten-month term of employment commencing with the

effective date of the contract.

       65.    Under this language, Defendants should not seek to enforce the non-

competition provision beyond that ten-month time period, even if the drivers have not

paid off their entire debt to CRST.

       66.    However, in practice, Defendants routinely bind drivers to the non-

competition provision even after the conclusion of the ten-month contract term.

       67.    For example, Defendants have communicated to drivers and prospective

employers in the trucking industry—both orally and in writing—that drivers are

“under contract” to CRST, accompanied by references to the 2006 preliminary

injunction, long after the expiration of the ten-month term.

       68.    Exhibit 4, a letter from CRST to a potential employer, concerns the

potential employment by TruckMovers of Plaintiff Maurice Smith. The letter is dated

August 17, 2018, more than three years after the effective date of Mr. Smith’s Driver

Employment Contract with CRST of April 3, 2015 and more than two years and eight

months after the expiration on December 3, 2015 of his term of employment.



                                            12
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 13 of 29



      69.      Additionally, these actions by Defendants to block employment by their

former drivers long after the ten-month term of the contract are part of a coordinated

“carrot-and-stick” strategy to threaten and induce drivers to return to work for CRST.

      70.      For example, Defendants’ standard collections letters state that “[t]here

are two ways avoid further collection efforts on this debt: 1) Return to work for CRST

and fulfill the remaining terms of your contract. Call the rehire group at 866-706-5647.

OR 2) Make payment in full.” See Exhibit 5.

      71.      The following acts and omissions by Defendants constitute prohibited

practices or acts under the Iowa Consumer Frauds Act:

            a. Defendants’ imposition of a non-competition provision with no time

               limitation in the Pre-Employment Driver Training Agreement;

            b. Defendants’ failure to inform drivers during the pre-employment period

               that they will become bound by a non-competition provision upon

               executing a Driver Employment Contract with Defendants;

            c. Defendants’ failure to inform drivers prior to execution of the Driver

               Employment Contract that they may seek to enforce the non-competition

               provision beyond its ten-month term;

            d. Defendants’ efforts to enforce the non-competition provision beyond its

               ten-month term;

            e. Defendants’ deceptive and misleading representations to potential

               employers, drivers, and others that CRST has the legal right to enforce the

               non-competition provision beyond its ten-month term by deliberate use of



                                             13
           Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 14 of 29



                   the ambiguous phrase “under contract” when drivers merely owe an

                   alleged debt to CRST; and

                f. Defendants’ deceptive and misleading representations to potential

                   employers, driers, and others that CRST has the legal right to enforce the

                   non-competition provision beyond its ten-month term in order to induce

                   drivers to return to work for Defendants and/or to pay off their tuition

                   “debt” and/or other monies Defendants assert drivers owe to them;

          72.      Drivers have suffered ascertainable loss as a result of Defendants’ actions,

inter alia, in the form of lost employment opportunities, lost employment income,

damages associated with payments made toward their alleged “debt” to Defendants

that they might not have otherwise paid, and performance of forced labor for

Defendants by returning to work for Defendants as a result of their unlawful

enforcement and/or threatened enforcement of the non-competition provision.

          73.      Defendants’ actions have been willful and/or in wanton disregard for the

rights of the drivers.

          74.      The non-competition provision in the Pre-Employment Driver Training

Agreement, including its lack of any time limit, is not reasonably necessary for the

protection of Defendants’ business.

          75.      The non-competition provision in the Pre-Employment Driver Training

Agreement, including its lack of any time limit, is unreasonably restrictive of drivers’

rights.




                                                 14
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 15 of 29



       76.    The non-competition provision in the Pre-Employment Driver Training

Agreement, including its lack of any time limit, is prejudicial to the public interest.

       77.    The non-competition provision in the Pre-Employment Driver Training

Agreement is unenforceable.

       78.    Drivers have suffered damages from Defendants’ enforcement of the non-

competition provision in the Pre-Employment Driver Training Agreement.

       79.    Defendants’ efforts to enforce the non-competition provision beyond the

ten-month term constitute a breach of the Driver Employment Agreement and a breach

of the contractual relationship between Defendants and the drivers.

       80.    Drivers have suffered damages from Defendants’ breach of contract.

       81.    The harm to drivers from Defendants’ unlawful invocation of the non-

competition provisions beyond the ten-month term is patent. Many drivers have

missed out on job opportunities and suffered income loss as a result. Drivers have

suffered significant financial and other economic and non-economic hardship because

of the inability to get another job in the trucking industry.

       82.    Defendants’ efforts to enforce the non-competition provision beyond the

ten-month term also constitute tortious interference with prospective business relations

and/or advantages.

       83.    Drivers have had prospective employment relationships with other

trucking companies.

       84.    Defendants have known of those prospective employment relationships.




                                             15
           Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 16 of 29



       85.     Defendants have intentionally and improperly interfered with those

relationships by attempting to enforce the non-competition provisions beyond the ten-

month term.

       86.     Defendants’ interference has caused trucking companies not to hire

drivers.

       87.     Defendants’ interference has caused harm and damages to the drivers in

the form of lost job opportunities, lost income, and other foregone opportunities.

       C.      Facts relating to unpaid wages and unlawful wage deductions

       88.     Defendants hired the Named Plaintiffs and other similarly situated

drivers to transport goods in interstate commerce.

       89.     During all times relevant to this action, the Named Plaintiffs and all others

similarly situated were employed by the Defendants in an “enterprise engaged in

commerce or in the production of goods for commerce,” as defined by 29 U.S.C. §

203(s)(1).

       90.     During all times relevant to this action, the Named Plaintiffs and all others

similarly situated were employed by the Defendants for handling and otherwise

working on goods or materials that had been moved in or were produced for commerce

by any person.

       91.     The Named Plaintiffs and all others similarly situated rendered

employment-related services for Defendants in the state of Iowa for wages.

       92.     Defendants have not paid the Named Plaintiffs and other similarly

situated individuals all wages owed to them.



                                             16
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 17 of 29



       93.    Defendants require their drivers to complete what they call a “Driver

Training Program.”

       94.    The Driver Training Program has four phases. Phase 1 consists of driver

training at a truck driving school; Phase 2 is CRST’s orientation program; Phase 3 is

over-the-road driver training with a lead driver; and Phase 4 includes classroom

training, mentoring, etc.

              1.      Unpaid orientation

       95.    Defendants’ orientation program (Phase 2) typically lasts approximately

two to four days and is conducted in various locations around the country including

Iowa, Florida, Oklahoma, and California.

       96.    Defendants do not pay individuals wages for attending this orientation.

       97.    For example, Plaintiffs Maurice Smith, Jean Paul Bricault Jr, and Jose

Torres Rosado each attended Defendants’ orientation for multiple days at CRST’s

facilities in Cedar Rapids, Iowa and were not paid any wages for attending orientation.

       98.    Other individuals similarly have attended several days of unpaid

orientation for Defendants.

       99.    These individuals are employees of Defendants during orientation.

       100.   Drivers typically sign employment contracts with Defendants before or

during orientation.

       101.   The orientation program is conducted by Defendants’ employees and uses

materials developed by Defendants.




                                            17
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 18 of 29



       102.    The substance of the orientation program includes learning about and

being trained on Defendants’ policies and procedures.

       103.    Defendants’ driver employment handbook is distributed to drivers at

orientation.

       104.    Drivers complete new-hire paperwork for Defendants at orientation.

       105.    Orientation also includes a skills assessment, a mandatory pre-

employment drug screen, and a mandatory physical.

       106.    On the last half-day of orientation, the drivers get their employee IDs,

meet with their managers, get briefed on operations, and typically receive their initial

driving assignments.

       107.    Much of the time spent in orientation is considered “on-duty” time for

DOT purposes, including all time relating to drug tests and attending trainings relating

to safety, which is much of what is covered during orientation.

       108.    The drivers are expected to continue working for Defendants as truck

drivers after completion of orientation.

       109.    The orientation primarily benefits Defendants, inter alia, because it

prepares drivers to begin driving trucks for Defendants, trains them in Defendants’

specific policies and procedures, introduces them to important managerial employees,

and assigns them their initial driving jobs, etc.

       110.    Under the FLSA and under the Iowa wage laws as to drivers who have

attended orientation in Iowa, Defendants are required to pay the Named Plaintiffs and

other employees wages for all work they perform.



                                             18
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 19 of 29



       111.   Defendants’ failure to pay employees wages for orientation constitutes a

willful, reckless, and intentional violation of the FLSA and the Iowa wage laws.

              2.     Minimum wage violations for truck driving

       112.   During Phase 3, drivers work with another driver, performing work for

Defendant including driving, helping the other driver, loading and unloading the truck,

etc.

       113.   During Phase 3 and Phase 4, drivers are paid a rate per mile for time when

they are driving but are not paid for time when the truck is not moving, including

loading and unloading time, and are not paid for time when the other driver is driving

the truck.

       114.   Drivers are not paid for sleeper berth time and other “off-duty” time, even

when that time exceeds eight hours and even when the drivers have not been working

for more than twenty-four hours.

       115.   Drivers are not paid for short breaks of twenty minutes or less.

       116.   As a result of Defendants’ pay practices, drivers are often paid less than

the federal minimum wage for all hours worked.

       117.   Defendants also makes deductions from their drivers’ paychecks for

improper and invalid purposes.

       118.   For example, Defendants make deductions from drivers’ wages for drug

tests and physical screenings.

       119.   Defendants make deductions from drivers’ wages for tools of the trade

and supplies for the job, including a “map pack.”



                                            19
         Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 20 of 29



       120.    Defendants make deductions from drivers’ wages for wire charges.

       121.    Defendants make deductions from drivers’ wages for the costs of

transportation, housing, and meals that are for the benefit of the employer, are in excess

of the actual or reasonable cost to Defendants for this transportation, housing, and

meals, and/or are otherwise unlawful.

       122.    Defendants make deductions from drivers’ final paychecks for the

purported cost of truck driving school tuition (in an amount in excess of the amount

Defendants have paid the truck driving school) and other costs associated with drivers’

training.

       123.    The deductions Defendants make from drivers’ wages often reduce

drivers’ earnings below minimum wage.

       124.    The deductions also constitute unlawful kickbacks to Defendants.

       125.    Defendants’ deductions relating to furnishing board, lodging and/or

other facilities exceed any reasonable and/or actual cost to Defendants of providing

those facilities.

       126.    Defendants’ deductions are not allowable under the FLSA and its

regulations.

       127.    Defendants’ violations of the FLSA, as described herein, are willful and in

reckless disregard for their employees’ rights under the FLSA.

V.     RULE 23 CLASS ACTION ALLEGATIONS RELATING TO UNLAWFUL
       ENFORCEMENT OF NON-COMPETITION PROVISION

       128.    Plaintiffs Maurice Smith, Jean Paul Bricault Jr, and Jose Torres Rosado

assert their claims relating to Defendants’ unlawful enforcement of the non-competition

                                            20
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 21 of 29



provisions on behalf of themselves and a putative class under Fed. R. Civ. P. 23,

specifically Rule 23(a), 23(b)(2), and/or 23(b)(3).

       129.   Pending any modifications necessitated by discovery, the Named

Plaintiffs preliminarily define the following class:

       ALL INDIVIDUALS WHO HAVE SIGNED CONTRACTS WITH CRST
       WITH A NON-COMPETITION PROVISION.

       130.   All potential Rule 23 plaintiffs are similarly situated with respect to these

claims because they were all drivers for Defendants and all suffered from the same

unlawful practices, namely the potential or actual enforcement of the non-competition

provision beyond the ten-month term and Defendants’ failure to disclose this practice,

resulting in lost employment opportunities and economic loss, inter alia.

       131.   The members of the class are so numerous that joinder of all of them is

impracticable. More than 25,000 individuals are subject to Defendants’ non-competition

provision.

       132.   There are issues of law and fact common to all class members, because

Defendants’ practices regarding the non-competition provisions apply to all class

members. The common questions of law and fact predominate over any questions

affecting individual class members.

       133.   The claims of the Named Plaintiffs are typical of the claims of all members

of the class, because all members of the class were subject to the same unlawful

practices.

       134.   The Named Plaintiffs and their counsel will fairly and adequately

represent the interests of the class.

                                             21
         Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 22 of 29



       135.     Defendants have acted or refused to act on grounds that apply generally

to the class.

       136.     The claims asserted on behalf of the class predominate over any question

of law or fact affecting only individual members of the class. The predominant

questions of law or fact are clear, precise, well-defined, and applicable to the Named

Plaintiffs as well as every absent member of the proposed class.

       137.     A class action is superior in this case for several reasons including, but not

limited to, that: the case challenges a uniform non-competition provision that applies to

tens of thousands of individuals; many drivers may be reluctant to bring claims

individually for fear of retaliation; and it would be an inefficient use of scarce judicial

resources to require each employee affected by the practices challenged herein to bring

his or her own individual claim.

       138.     PARAGRAPH TO BE INSERTED: The Named Plaintiffs and their counsel

have sought approval from the Iowa Attorney General’s office to bring this claim

pursuant to Iowa Code § 714H.7. . .

V.     FLSA COLLECTIVE ACTION ALLEGATIONS

       139.     Plaintiff Jose Torres Rosado asserts his claims under the FLSA, pursuant

to 29 U.S.C. § 216(b), on behalf of himself and on behalf of all other similarly situated

employees currently and formerly employed by Defendants.

       140.     Pending any modifications necessitated by discovery, the Named Plaintiff

preliminarily defines the collective for which he seeks certification under section 216(b)

as follows:



                                              22
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 23 of 29



       ALL INDIVIDUALS WHO HAVE PARTICIPATED AS CONTRACT
       DRIVERS IN ANY PHASE OF CRST’S DRIVER TRAINING PROGRAM
       DURING THE APPLICABLE STATUTORY PERIOD.

       141.   These claims meet the requirements for collective action certification

under the FLSA.

       142.   All potential opt-in plaintiffs are similarly situated with respect to the

FLSA claims because they were all employees of Defendants and all suffered from the

same unlawful policies, including:

          a. They attended unpaid orientation;

          b. They were paid by the mile without regard to the number of hours

              worked (and were not paid at all for some work);

          c. They were not paid for sleeper berth time in excess of eight hours per day;

          d. They were not paid for short breaks of twenty minutes or less; and

          e. They had numerous deductions taken from their paychecks.

V.     RULE 23 CLASS ACTION ALLEGATIONS RELATING TO UNPAID
       ORIENTATION IN IOWA.

       143.   Named Plaintiff Jose Torres Rosado asserts the Iowa wage law claims on

behalf of a class pursuant to Fed. R. Civ. P. 23.

       144.   Pending any modifications necessitated by discovery, the Named Plaintiff

preliminarily defines the following class:

       ALL INDIVIDUALS WHO HAVE ATTENDED UNPAID ORIENTATION
       IN IOWA.




                                             23
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 24 of 29



       145.     All potential Rule 23 plaintiffs are similarly situated with respect to the

Iowa wage law claims because they all suffered from the same unlawful policies and

practices, including:

             a. They were required to attend a multi-day orientation in Iowa;

             b. They were not paid for orientation time; and

             c. The orientation focused on CRST policies and benefited CRST.

       146.     The members of the class are so numerous that joinder of all of them is

impracticable. On information and belief, the number of class members exceeds several

hundred.

       147.     There are issues of law and fact common to all class members, because

Defendants’ wage payment practices apply to all class members. The common

questions of law and fact predominate over any questions affecting individual class

members.

       148.     The claims of the Named Plaintiffs are typical of the claims of all members

of the class, because all members of the class were subject to the same unlawful

practices.

       149.     The Named Plaintiffs and their counsel will fairly and adequately

represent the interests of the class.

       150.     The claims asserted on behalf of the class predominate over any question

of law or fact affecting only individual members of the class. The predominant

questions of law or fact are clear, precise, well-defined, and applicable to the Named

Plaintiffs as well as every absent member of the proposed class.



                                               24
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 25 of 29



       151.   A class action is superior in this case for several reasons including, but not

limited to, that: the case challenges uniform wage payment and deduction practices;

many employees may be reluctant to bring claims individually for fear of retaliation;

some class members may not have the motivation or resources to bring their claims

individually; and it would be an inefficient use of scarce judicial resources to require

each employee affected by the practices challenged herein to bring his or her own

individual claim.

COUNT I – IOWA PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS ACT

       Defendants’ conduct, as set forth above, violates the Iowa Private Right of Action

for Consumer Frauds Act, Iowa Code § 714H.1, et seq. Through the actions described

above, Defendants have violated the provisions of Iowa Code § 714H.3. This claim is

brought on behalf of the Named Plaintiffs and all other similarly situated individuals

pursuant to Iowa Code § 714H.5.

                        COUNT II – BREACH OF CONTRACT

       Defendants’ conduct, as set forth above, constitutes breach of contract, in

violation of the common law of Iowa and/or the several states. This claim is brought on

behalf of the Named Plaintiffs and all other similarly situated individuals.

   COUNT III – TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
                  RELATIONS AND/OR ADVANTAGES

       Defendants’ conduct, as set forth above, constitutes tortious interference with

prospective business relations and/or advantages, in violation of the common law of

Iowa and/or the several states. This claim is brought on behalf of the Named Plaintiffs

and all other similarly situated individuals.

                                            25
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 26 of 29



           COUNT IV – UNLAWFUL NON-COMPETITION PROVISION

       Defendants’ non-competition provision in the Pre-Employment Driver Training

Agreement violates the common law of Iowa and/or the several states. This claim is

brought on behalf of the Named Plaintiffs and all other similarly situated individuals.

                   COUNT V – FAIR LABOR STANDARDS ACT (FLSA)

       Defendants’ conduct, in failing to pay its drivers at least minimum wage for all

hours worked, in taking unlawful deductions from drivers’ pay, and in failing to pay

wages free and clear, violates the FLSA, 29 U.S.C. § 201, et seq. This claim is brought on

behalf of the Named Plaintiff and all other similarly situated individuals pursuant to 29

U.S.C. § 216(b).

                           COUNT VI – IOWA WAGE LAWS

       Defendants’ conduct, in intentionally failing to pay their drivers at least the

applicable statutory minimum wage for all hours worked in orientation attended in

Iowa, violates the Iowa wage laws, namely the Iowa Wage Payment Collection Law

(IWPCL), Iowa Code § 91A. 1, et seq. and the Iowa minimum wage law, Iowa Code §

91D.1. This claim is brought on behalf of the Named Plaintiffs and all other similarly

situated individuals pursuant to the IWPCL, Iowa Code § 91A. 1, et seq., the Iowa

minimum wage law, Iowa Code § 91D.1, and Iowa Admin. Code § 875-35.2(91A).

                              DEMAND FOR JURY TRIAL

       The Plaintiffs demand a jury for all issues so triable.




                                             26
          Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 27 of 29



                                  PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs respectfully request that this Court enter the following

relief:

    a.     Certification of the claims relating to Defendants’ unlawful enforcement of

           the non-competition provision as a class action under Fed. R. Civ. P. 23(a) and

           23(b)(2) and/or 23(b)(3);

    b.     Certification of an opt-in class pursuant to the FLSA, 29 U.S.C. § 201, et seq.;

    c.     Permission for Plaintiffs to notify fellow employees of their right to opt in to

           this action to pursue a claim under the FLSA, pursuant to 29 U.S.C. § 216(b);

    d.     Certification of the Iowa state law wage claims as a class action under Fed. R.

           Civ. P. 23;

    e.     An injunction preventing Defendants from taking any action to attempt to

           enforce the non-competition provision beyond the ten-month term, regardless

           of whether or not the driver has paid their “debt” to Defendants, or otherwise

           seeking to enforce the non-competition provision in violation of its terms;

    f.     A declaration that the non-competition provision in the Pre-Employment

           Driver Training Agreement is unenforceable;

    g.     A declaration that Defendants may not take any action to attempt to enforce

           the non-competition provision beyond the ten-month term;

    h.     An award of damages to compensate drivers for the damages and other harm

           to them from Defendants’ unlawful enforcement of the non-competition

           provision;



                                             27
     Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 28 of 29



i.    A finding that the Defendants’ violation of the Iowa Private Right of Action

      for Consumer Fraud Act has been willful and that, therefore, the Named

      Plaintiffs and all similarly situated employees are entitled to up to treble

      damages in addition to damages awarded;

j.    An award of damages for all minimum wages, wrongfully withheld

      deductions, and other unpaid wages that are due to the Named Plaintiffs and

      all similarly situated employees under the FLSA;

k.    Statutory liquidated damages under the FLSA;

l.    A finding that Defendants’ violation of the FLSA was willful and that,

      therefore, the statute of limitations for the FLSA claim is three years;

m.    An award of damages for all unpaid minimum wages that are due to the

      Named Plaintiffs and all similarly situated employees under the Iowa wage

      laws;

n.    A finding that Defendants’ violation of the Iowa wage laws was intentional

      and that, therefore, the Named Plaintiffs and all similarly situated employees

      are entitled to statutory liquidated damages under the Iowa wage laws;

o.    Statutory liquidated damages under the Iowa wage laws;

p.    Attorneys’ fees and costs;

q.    Pre- and post-judgment interest; and

r.    Any other relief to which the Named Plaintiffs and similarly situated

      employees may be entitled.




                                        28
        Case 1:20-cv-11353-PBS Document 1 Filed 07/17/20 Page 29 of 29



                                    Respectfully submitted,

                                    MAURICE SMITH, JEAN PAUL BRICAULT
                                    JR, and JOSE TORRES ROSADO, on behalf of
                                    themselves and all others similarly situated,

                                    By their attorneys,


                                    /s/
                                    Hillary Schwab, BBO #666029
                                    Rachel Smit, BBO #688294
                                    FAIR WORK, P.C.
                                    192 South Street, Suite 450
                                    Boston, MA 02111
                                    (617) 607-3260
                                    www.fairworklaw.com
                                    Email: hillary@fairworklaw.com,
                                    rachel@fairworklaw.com


Dated: July __, 2020




                                      29
